Exhibit 10.3

AMENDMENT NO. 4 AGREEMENT


This Amendment No. 4 Agreement dated as of July 2, 2018 (this “Amendment”)
between Dominion Capital LLC (the “Holder”) and DPW Holdings, Inc., a Delaware
corporation (the “Company”), relates to the Security Agreement (as defined
below) entered into by and among the foregoing parties as well as the
subsidiaries of the Company signatory thereto (collectively, the “Guarantors”)
as well as certain other agreements entered into by the parties as described
below.


Recitals



A.
The Company, the Guarantors and the Holder have executed the Security Agreement
dated as of May 15, 2018 (the “Security Agreement”) entered into in connection
with the execution by the Company and the Holder of the Securities Purchase
Agreement (the “SPA”) dated of even date therewith.




B.
The Company and the Guarantors have executed the Subsidiary Guarantee dated as
of May 15, 2018 (the “Guarantee”) entered into in connection with the SPA.




C.
The Company and the Holder have executed the Intellectual Property Security
Agreement dated as of May 15, 2018 (the “IP Agreement”) entered into in
connection with the SPA.




D.
The Company, Super Crypto Mining, Inc. (“SCM” and with the Guarantors, the
“Subsidiaries”) and the Holder have executed the Security and Pledge Agreement
dated as of May 15, 2018 (the “S&P Agreement” and with the Security Agreement,
the Guarantee and the IP Agreement, the “Subject Agreements”) entered into in
connection with the SPA.




E.
The Holder, the Company and the Subsidiaries desire to amend the Subject
Agreements as set forth herein.



NOW, THEREFORE, for TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:


1.          Definitions. Other than as provided in this Amendment, capitalized
terms used but not defined in this Amendment shall have the meaning given to
them in the SPA.



2.
Amendments to the Subject Agreements. Each reference to the “Note” in any of the
Subject Agreements shall be amended to mean not only the Senior Secured
Convertible Promissory Note dated May 15, 2018 sold by the Company to the Holder
pursuant to the SPA, but also the Senior Secured Convertible Promissory Note,
dated July 2, 2018, to be sold by the Company to the Holder pursuant to the
Securities Purchase Agreement dated of even date therewith.



3.          Representations and Warranties. When the Company and each of the
Subsidiaries signs this Amendment, the Company and each of the Subsidiaries
represents and warrants to the Holder that: (a) this Amendment is within the
Company’s and the Subsidiaries’ powers, has been duly authorized, does not
conflict with any of the Company’s and the Subsidiaries’ organizational
documents and is the legal, valid and binding obligation of the Company and the
Subsidiaries enforceable against each of them in accordance with its terms, and
(b) that the person or persons executing this Amendment on behalf of the Company
and the Subsidiaries are duly appointed officers or other representatives of the
Company and the Subsidiaries, respectively, with authority to execute and
deliver this Amendment on behalf of the Company and the Subsidiaries.


4.          Conditions. This Amendment will be effective when each of the
following conditions shall have been satisfied, as determined by the Holder in
its sole discretion and the Holder shall have accepted this Amendment (notice of
which acceptance is hereby waived by the Company).



a.
The Holder has received evidence that the execution, delivery and performance by
the Company of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.




b.
This Amendment has been executed by the Company, the Subsidiaries and the
Holder.



5.          Effect of Amendment; References.



a.
Except as expressly amended hereby, all of the terms and conditions of the
Subject Agreements shall remain unchanged and in full force and effect and the
Company and each of the Subsidiaries hereby reaffirms its obligations under the
Subject Agreements to which it is a party as amended by this Amendment, without
defense, right of set off or recoupment, claim or counterclaim of any kind or
nature (and to the extent there exists any such defense, right of set off or
recoupment, claim or counterclaim on the date hereof, the same is hereby forever
released, discharged and waived by the Company and the Subsidiaries).  The
Company and each of the Subsidiaries hereby reaffirms as of the date hereof its
representations and warranties under each Subject Agreement and each Transaction
Document (as defined in the SPA) to which it is a party.

 

--------------------------------------------------------------------------------

 

b.
This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the Subject Agreements or the other Transaction
Documents, (ii) is not intended to be nor shall it be construed to create, a
novation or an accord and satisfaction of any obligation or liability of the
Company or the Subsidiaries under the Subject Agreements or the other
Transaction Documents, and (iii) shall not prejudice or be deemed to prejudice
any rights or remedies the Holder may now have or may in the future have under
or in connection with the Subject Agreements or the other Transaction Documents.




c.
All references in any Transaction Document to any other Transaction Document
amended hereby shall be deemed to be a reference to such Transaction Document as
amended by this Amendment.



6.          Miscellaneous.



a.
This Amendment shall be governed by and construed in accordance with the laws of
the state provided in the SPA.




b.
This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as a
delivery of a manually executed counterpart thereof.

c.
Further Assurances.   The Company and each of the Subsidiaries, at their own
expense and at any time from time to time, upon the written request of the
Holder, will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Holder reasonably may request for
the purposes of obtaining or preserving the full benefits of each of the Subject
Agreements and of the rights and powers therein granted.




d.
Each of the Company and the Subsidiaries hereby authorizes the Holder to file
one or more financing statements under the UCC, including any UCC-1 or UCC-3
financing statement, with the proper filing and recording agencies in any
jurisdiction reasonably deemed proper by it in order to perfect its security
interest under the Subject Agreements, as amended by this Amendment.





[Remainder of page intentionally blank.]


--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above.

 
DPW HOLDINGS, INC.
 
DOMINION CAPITAL, LLC
     
By:
/s/ Milton C. Ault III
 
By:
 /s/ Mikhail Gurevich
 
Name: Milton C. Ault III
Title: Chief Executive Officer
   
Name: Mikhail Gurevich
Title: Managing Member, Dominion Capital Holdings LLC as Managing Member of
Dominion Capital LLC
         
Facsimile No. for delivery of Notices: 
 
Facsimile No. for delivery of Notices: 





 SUPER CRYPTO MINING, INC.
COOLISYS TECHNOLOGIES, INC.
   
By: 
 /s/ Darren Magot
By:
/s/ Amos Kohn
Name:
Darren Magot
Name:
 Amos Kohn
Title:
Chief Executive Officer
Title:
 Chief Executive Officer
 
 
FLEXISPHERE ACQUISITION CORP.
 
   
 
By:
/s/ Milton C. Ault III 
 
Name:
 Milton C. Ault III
 
Title:
Chief Executive Officer
 
 
DIGITAL POWER CORPORATION
 
 
 
 
By:
 /s/ Amos Kohn
 
Name:
 Amos Kohn
 
Title:
 Chief Executive Officer

 
 
 
EXCELO, LLC
 
 
 
 
By:
/s/ Kevin Martino
 
Name:
 Kevin Martino
 
Title:
 Managing Partner
 
 
DIGITAL POWER LENDING, LLC
 
   
 
By:
/s/ William Corbett  
 
Name:
 William Corbett
 
Title:
 Manager
 
 
POWER-PLUS TECHNICAL DISTRIBUTORS, LLC
 
 
 
 
By:
 /s/ Amos Kohn
 
Name:
 Amos Kohn
 
Title:
 Manager






--------------------------------------------------------------------------------